Decided October 17, 1942.
Original application for writ of mandate to compel respondent Board to reduce the assessed valuation of certain real estate for taxation purposes. An alternative writ was issued returnable on October 14. On the return date the court found that a reference for the taking of testimony was necessary and, and Charles Davidson, Esq., was appointed referee, the hearing to be had on October 19. On October 17 the respondent Board filed its amended return showing compliance with the alternative writ, and thereupon the order appointing the referee was rescinded and the proceeding ordered dismissed.